******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           ROBERT CHIULLI, JR. v. CHRIS
                CHIULLI ET AL.
                   (AC 37136)
                  Lavine, Alvord and Bishop, Js.
      Argued October 27—officially released December 8, 2015

  (Appeal from Superior Court, judicial district of
                Hartford, Peck, J.)
  George W. Kramer, for the appellant (plaintiff).
  Eric H. Rothauser, with whom, on the brief, was Lee
B. Ross, for the appellees (defendants).
                          Opinion

  PER CURIAM. The plaintiff, Robert Chiulli, Jr.,
appeals from the trial court’s judgment in favor of the
defendants, Chris Chiulli and his business, Double ‘‘C’’
Construction Company, LLC. The plaintiff claims that
(1) the facts do not support the trial court’s judgment
as to his breach of contract claim, and (2) the court
erred in its application of the law in regard to his claims
of conversion and statutory theft. We disagree.
   Our examination of the record on appeal and the
arguments of the parties persuade us that the judgment
of the trial court should be affirmed. Because the trial
court’s memorandum of decision fully addresses the
arguments raised in the present appeal, we adopt its
concise and well reasoned decision as a proper state-
ment of the relevant facts and the applicable law con-
cerning the issues raised by the plaintiff. See Chiulli
v. Chiulli, 161 Conn. App. 639,        A.3d      (2014)
(appendix). It would serve no useful purpose for us to
repeat the discussion contained therein. See Discover
Bank v. Hill, 150 Conn. App. 164, 174, 93 A.3d 159, cert.
denied, 312 Conn. 924, 94 A.3d 1203 (2014).
  The judgment is affirmed.